EXHIBIT Filed by Midwest Banc Holdings, Inc. Pursuant to Rule 425 under the Securities Act of 1933 Subject Company:Midwest Banc Holdings, Inc. Registration No.333-160985 Midwest Banc Holdings, Inc. Announces Commencement of Exchange Offerfor its Outstanding Depositary Shares MELROSE PARK, Ill. — December3, 2009— Midwest Banc Holdings, Inc. (NASDAQ: MBHI) (the “Company”), the holding company for Midwest Bank and Trust Company (the “Bank”), announced today that in connection with its previously announced Capital Plan, it was commencing an offer to exchange newly issued shares of its Common Stock for any and all outstanding Depositary Shares, $25.00 liquidation amount per share (the “Depositary Shares”), each representing a 1/100th fractional interest in a share of the Company’s SeriesA Noncumulative Redeemable Convertible Perpetual Preferred Stock (the “SeriesA Preferred Stock”), on the terms and subject to the conditions set forth in the preliminary prospectus (the “Prospectus”) and in the related letter of transmittal (the “Letter of Transmittal”), included in the Company’s registration statement on FormS-4, as amended, filed with the Securities and Exchange Commission, each as amended or supplemented prior to the expiration date of the Exchange Offer (the “Exchange Offer”). For each Depositary Share the Company accepts or exchanges in accordance with the terms of the Exchange Offer, it will issue a number of shares of its Common Stock (based on the Relevant Price) having a value equal to $2.80. The “Relevant Price” will be the greater of (i)the average volume weighted average price, or “Average VWAP” (as defined in the Prospectus) of the Company’s Common Stock during the five consecutive trading-day period ending on and including January11, 2010, which is the second trading day immediately preceding the expiration date of the currently scheduled Exchange Offer period and (ii)the Minimum Share Price of $0.28 per share. The “Relevant Price” will be fixed at 4:30p.m., New York City time, on the second trading day immediately preceding the expiration date of the Exchange Offer (which the Company currently expects to be January13, 2010, unless the Exchange Offer is extended) and will be announced prior to 9:00a.m., New York City time, on the immediately succeeding business day (which the Company currently expects to be January14, 2010, unless the Exchange Offer is extended).
